IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,309-01


                      EX PARTE EDGAR ORTIZ MARQUEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. B-37,115-A IN THE 161ST DISTRICT COURT
                              FROM ECTOR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to nine months’ imprisonment. He did not appeal his conviction.

        Applicant contends that trial counsel failed to advise him of the deportation consequences

of his guilty plea. Padilla v. Kentucky, 559 U.S. 356 (2010). The trial court has determined that trial

counsel’s performance was deficient and Applicant was prejudiced. Relief is granted. The judgment

in cause number B-37,115 in the 161st District Court of Ector County is set aside, and Applicant is

remanded to the custody of the Sheriff of Ector County to answer the charges as set out in the
                                                                                                  2

indictment. The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 24, 2013
Do not publish